Citation Nr: 1513394	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-21 713	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased compensable evaluation for the scar of the left triceps. 

2.  Entitlement to an effective date prior to August 7, 2009, for the award of service connection for a scar of the left triceps.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1985 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

The Board notes that the Veteran also perfected an appeal of the RO's January 2008 rating decision denying service connection for a spinal disorder and for an inguinal hernia.  In a November 2013 rating decision, however, he was granted service connection for intervertebral disc syndrome of the thoracolumbar spine and for a left inguinal hernia.  Because the appellant was awarded service connection for these disabilities, these issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

At the time this Veteran's appeal was initiated, he was represented by a private attorney.  In a February 2015 written statement, however, the representative stated he and the Veteran had terminated their representation agreement.  The Veteran is thus currently unrepresented.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 1985 to April 1990.

2.	In December 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


